On elementary principles of decency, which here happily coincide with elementary principles of law, the material allegations of the bill of complaint, if satisfactorily established, must entitle complainant to the relief prayed for, viz. the cancellation of the deed obtained from her by fraudulent misrepresentation of its nature and contents, and the sale for division of the lands. Pacific Guano Co. v. Anglin, 82 Ala. 492, 494, 1 So. 852; Prestwood v. Carlton,162 Ala. 327, 50 So. 254.
The vitiating fraud is found in the deception as to the kind of instrument to be signed, and it is quite immaterial whether the inducement presented to plaintiff was fact or fiction, or whether it was reasonable or absurd in character.
The demurrer was properly overruled, and the decree will be affirmed.
Affirmed.
McCLELLAN, SAYRE, and GARDNER, JJ., concur.